Citation Nr: 0903107	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to specially adapted housing.

2. Entitlement to a special home adaptation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which, in pertinent 
part, denied entitlement to the above claims.  


FINDINGS OF FACT

1.  The veteran has a permanent and total service-connected 
disability, the loss of one lower extremity, and residuals of 
an organic disease that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.

2.  Entitlement to specially adapted housing is established 
and the grant of necessary special home adaptations is 
precluded.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have been met.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2008).

2. The criteria for special home adaptation grant have not 
been met.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).
Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the veteran's claim for specially adapted housing, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

With respect to the veteran's claim for special home 
adaptation, as explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim.  Accordingly, no further 
development of the record is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 (2008).

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a).

The veteran is service-connected for diabetic nephropathy 
with dialysis, rated as 100 percent disabling, post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling, 
degenerative arthritis of the right hip status post total hip 
arthroplasty, rated as 50 percent disabling, below the knee 
amputation of the left knee, rated as 40 percent disabling, 
degenerative changes of the left hip, rated as 30 percent 
disabling, congestive heart failure, rated as 30 percent 
disabling, diabetic retinopathy, rated as 30 percent 
disabling, chronic back strain, rated as 20 percent 
disabling, diabetes mellitus, rated as 20 percent disabling, 
hypertension rated as 10 percent disabling, and osteomyelitis 
of the left foot, rated as noncompensably disabling. 

The veteran has a current combined 100 percent evaluation for 
his service-connected disabilities, and a total rating based 
on individual unemployability due to service connected 
disabilities.  Therefore, the evidence establishes that the 
veteran has a permanent and total service connected 
disability.

To qualify for specially adapted housing, in addition to 
having a permanent and total service connected disability, 
the veteran must have one of the three conditions listed 
above in 38 C.F.R. § 3.809.  The veteran contends that he has 
the loss of one lower extremity, together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair. 

The evidence of record establishes that the veteran was 
hospitalized in August 2005 with end-stage renal disease.  At 
that time, he was also diagnosed with myoclonic movements 
consistent with uremia that caused him to fall several times 
over the course of a weekend.  In addition, while traveling 
to the urgent care facility, he fell in the parking lot and 
struck his head.  Upon discharge, the veteran was noted to 
require dialysis three times a week for his renal disease.  
In April 2007, he underwent a kidney transplant.  

In a January 2007 VA examination of his right hip and left 
leg, the veteran reported that he used a wheelchair for 
mobility outside the home and used a cane without additional 
assistance at home.  He could accomplish all activities of 
daily living without assistance except for getting in and out 
of the bathtub or shower.  

The record also contains an August 2007 form from the 
veteran's physician noting that the veteran was unable to 
walk unassisted.  The veteran was able to dress himself, 
attend to the wants of nature, and keep himself clean, but 
only with assistance.  His method of ambulation was a 
wheelchair.  The veteran's diagnosis was status post cadaver 
renal transplant, and the physician noted that the veteran 
had a history of chronic limiting ambulation.

The Board finds that entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing is warranted.  The veteran clearly has lost the use 
of a lower extremity due to the amputation of his left leg 
below the knee.  In addition, the Board finds that his 
diabetic nephropathy has affected his balance and propulsion 
as to preclude locomotion.  In August 2005 he was diagnosed 
with myoclonic movements associated with his renal disease 
that resulted in several instances of falling.  In addition, 
in August 2007, the veteran's physician noted that he was 
unable to walk unassisted and used a wheelchair to ambulate.  
Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the veteran's diabetic nephropathy has 
precluded his locomotion and the claim for specially adapted 
housing is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.809.

With respect to the veteran's claim for a special home 
adaption grant, the Board has determined that the veteran is 
already entitled to specially adapted housing.  The basic 
eligibility requirements for a certificate for home 
adaptation grant under 38 C.F.R. § 3.809(a) require that a 
claimant not be entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
C.F.R. § 3.809. Inasmuch as the Board's decision above 
granting entitlement constitutes a full grant of the benefit 
sought on appeal with respect to the issue of to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, the issue of entitlement to a 
certificate for home adaptation grant is rendered moot.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.

The Board concludes that the basic eligibility requirements 
for a certificate for home adaptation grant are not met.  38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2008).


ORDER

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


